Name: 2004/214/EC: Commission Decision of 3 March 2004 amending Decision 2000/40/EC as regards the period of validity of the ecological criteria for the award of the Community eco-label to refrigerators (Text with EEA relevance) (notified under document number C(2004) 310)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  electronics and electrical engineering;  technology and technical regulations;  consumption;  marketing
 Date Published: 2004-03-05

 Important legal notice|32004D02142004/214/EC: Commission Decision of 3 March 2004 amending Decision 2000/40/EC as regards the period of validity of the ecological criteria for the award of the Community eco-label to refrigerators (Text with EEA relevance) (notified under document number C(2004) 310) Official Journal L 067 , 05/03/2004 P. 0023 - 0023Commission Decisionof 3 March 2004amending Decision 2000/40/EC as regards the period of validity of the ecological criteria for the award of the Community eco-label to refrigerators(notified under document number C(2004) 310)(Text with EEA relevance)(2004/214/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular the second subparagraph of Article 6(1) thereof,After consulting the European Union Eco-labelling Board,Whereas:(1) Regulation (EC) No 1980/2000 provides for the award of an eco-label to a product possessing characteristics, which enable it to contribute significantly to improvements in relation to key environmental aspects and provides that specific eco-label criteria are to be established according to product groups.(2) Commission Decision 2000/40/EC of 16 December 1999 establishing the ecological criteria for the award of the Community eco-label to refrigerators(2) will expire on 1 December 2003.(3) Following the review of that Decision in accordance with Article 4 of Regulation (EC) No 1980/2000, it is appropriate to prolong the period of validity of those ecological criteria for a period of 12 months, in particular to allow those companies that have been awarded the eco-label to continue using the eco-label at least until the revision of Decision 2000/40/EC is completed.(4) Decision 2000/40/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the committee set up under Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1Article 3 of Decision 2000/40/EC is replaced by the following:"Article 3The product group definition and the criteria for the product group shall be valid until 1 December 2004. If, however, by that date a new decision establishing the product group definition and the criteria for this product group has not yet been adopted, that period of validity shall end either on 1 December 2005 or on the date of adoption of the new decision, whichever is sooner."Article 2This Decision is addressed to the Member States.Done at Brussels, 3 March 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 13, 19.1.2000, p. 22.